Case:17-03666-MCF13 Doc#:51 Filed:05/11/20 Entered:05/11/20 14:07:37                      Desc: Main
                           Document Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF PUERTO RICO
                              OLD SAN JUAN DIVISION

  IN RE:                                                     CASE NO.: 17-03666-MCF13

  LYDIA ORTIZ ORTIZ,                                         CHAPTER 13

         Debtor,
  _______________________________________/                   11 USC 362 d(1) d(2)


                                                             Relief from stay for cause




                  MOTION REQUESTING CONTINUANCE OF HEARING

 TO THE HONORABLE COURT:

        COMES NOW secured creditor Reverse Mortgage Funding LLC, hereinafter referred to

 as (Movant), through the undersigned counsel and very respectfully states, alleges and prays as

 follows:

    1. That Movant filed a Motion for Relief from Stay under 362 [e] at docket #41.

    2. That this Honorable Court scheduled a Hearing for said motion on 5/12/2020 at 01:30

        PM.

    3. That the Undersigned respectfully request a continuance of the Hearing in order to

        allowed the parties additional time to reach an agreement.

    4. That Movants waives the 30 day determination period.



            WHEREFORE, Secured Creditor, prays this Honorable Court enter an order

    continuing the Hearing scheduled for May 11, 2020.
Case:17-03666-MCF13 Doc#:51 Filed:05/11/20 Entered:05/11/20 14:07:37                Desc: Main
                           Document Page 2 of 2



                                               Robertson, Anschutz & Schneid, PL
                                               Attorney for Secured Creditor
                                               6409 Congress Avenue, Suite 100
                                               Boca Raton, FL 33487
                                               Telephone: (561) 241-6901
                                               Facsimile: (561) 241-1969

                                               By: /s/Francisco J. Cardona
                                               Bar Number: 230309
                                               Email: fcardona@rascrane.com




                                CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that on 11th day of May, 2020, I electronically filed the

 foregoing with the Clerk of Court by using the CM/ECF system, and a true and correct copy has

 been served via CM/ECF to all participants.


                                               Robertson, Anschutz & Schneid, PL
                                               Attorney for Secured Creditor
                                               6409 Congress Avenue, Suite 100
                                               Boca Raton, FL 33487
                                               Telephone: (561) 241-6901
                                               Facsimile: (561) 241-1969

                                               By: /s/Francisco J. Cardona
                                               Francisco J. Cardona, Esquire
                                               Bar Number: 230309
                                               Email: fcardona@rascrane.com
